Name: 93/671/EC: Commission Decision of 10 December 1993 amending for the second time Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agricultural activity;  trade policy
 Date Published: 1993-12-11

 Avis juridique important|31993D067193/671/EC: Commission Decision of 10 December 1993 amending for the second time Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC Official Journal L 306 , 11/12/1993 P. 0059 - 0060COMMISSION DECISION of 10 December 1993 amending for the second time Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC (93/671/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/539/EEC (3) as amended by Decision 93/621/EC (4); Whereas pigs kept in holdings situated within the areas subject to special protection measures (93/566/EC), can only be slaughtered at abattoirs located within the said areas; Whereas because of insufficient slaughter capacity in those areas, it is necessary, subject to certain control measures, to bring pigs to abattoirs situated outside the restricted areas for slaughter; Whereas the provisions of Decision 93/566/EC permit the transport of fresh pigmeat from areas covered by special protection measures to canning plants situated outside these areas, where the meat shall undergo a defined heat treatment; Whereas in the light of the need for applying heat treatments other than the one defined it is necessary to adjust the measures adopted by Decision 93/566/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/566/EC is hereby amended as follows: 1. In Article 2 (2) (a) is replaced by: '(a) to fresh pigmeat which: (i) is obtained from slaughter pigs, with the exception of pigs coming from the protection zones, fulfilling the conditions given in Annex IV, chapter 1, and slaughtered in an abattoir situated within, or an abattoir licensed by the competent authorities situated outside, the area described in Annex I; the names and locations of those abattoirs outside the restricted areas to be used for slaughtering pigs from within the areas shall be set out on a list to be submitted to the Commission, and (ii) is labelled in accordance with the Annex of Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (5)(), and (iii) is stored under conditions given in Annex IV, chapter II, the storage facilities may be situated outside the area described in Annex I, and (iv) is transported to a meat processing plant for heat treatment in accordance with Article 4 (1), of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (6)(). The plant may be situated outside the area described in Annex I and it shall be included in a list submitted to the Commission. The transport shall take place in accordance with the provisions of Annex IV, chapter III. ' 2. In Article 4 (1), (2) and (3), '93/621/EC' is replaced by '93/671/EC'. 3. In Annex IV, chapter 1, include the following after point 6: '6 (a) On arrival at the slaughterhouse, the pigs must be kept separately and are either: - slaughtered separately from pigs other than those referred to in the present chapter, or - the day on which pigs referred to in the present chapter are slaughtered, no other pigs can enter or be slaughtered at the same slaughterhouse'. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 273, 5. 11. 1993, p. 60. (4) OJ No L 297, 2. 12. 1993, p. 36. (5)() OJ No. L 302, 31. 12. 1972, p. 24. (6)() OJ No L 47, 21. 2. 1980, p. 28.